     Case 5:14-cr-00244 Document 742 Filed 03/09/20 Page 1 of 2 PageID #: 27191



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

DONALD L. BLANKENSHIP,

                Movant-Appellant,

v.                                                   Civil Action No.: 5:18-cv-00591
                                                     Criminal No.: 5:14-cr-00244

UNITED STATES OF AMERICA,

                Respondent-Appellee.


                                     NOTICE OF APPEAL


         Notice is hereby given that Movant Donald L. Blankenship, appeals to the United States

Court of Appeals for the Fourth Circuit from the order of this Court which denied the Movant relief

under 28 U.S.C. §2255 as pronounced on the 15th day of January, 2020. The Movant seeks a

certificate of appealability under 28 U.S.C. §2253(c).




                                                     Respectfully Submitted,



                                                     /s/James M. Cagle
                                                     James M. Cagle (WV Bar No. 580)
                                                     1200 Boulevard Tower
                                                     1018 Kanawha Boulevard, East
                                                     Charleston, West Virginia 25301
                                                     Email: caglelaw@aol.com
                                                     Phone: (304) 342-3174
                                                     Fax: (304) 342-0448
                                                     Counsel for Donald L. Blankenship
     Case 5:14-cr-00244 Document 742 Filed 03/09/20 Page 2 of 2 PageID #: 27192



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY

DONALD L. BLANKENSHIP,

                Movant-Appellant,

v.                                                  Civil Action No.: 5:18-cv-00591
                                                    Criminal No.: 5:14-cr-00244

UNITED STATES OF AMERICA,

                Respondent-Appellee.

                                CERTIFICATE OF SERVICE

         The undersigned, counsel for the Movant Donald L. Blankenship, does hereby certify that

a true and correct copy of the Notice of Appeal was served via electronic filing to Thomas Booth,

U.S. Attorney, Douglas W. Squires, U.S. Attorney, Jessica H. Kim, U.S. Attorney, Samuel Courter

Shimeall, U.S. Attorney, Gabriele Wohl, U.S. Attorney, Kate K. Smith, U.S. Attorney, L. Anna

Forbes, U.S. Attorney, Michael B. Stuart, U.S. Attorney, R. Gregory McVey, U.S. Attorney and Sean

P. McGinley,Esq. DiPiero Simmons McGinley & Bastress, PLLC on the on this the 9th day of March,

2020.



                                                    /s/James M. Cagle
                                                    James M. Cagle (WV Bar No. 580)
                                                    1200 Boulevard Tower
                                                    1018 Kanawha Boulevard, East
                                                    Charleston, West Virginia 25301
                                                    Email: caglelaw@aol.com
                                                    Phone: (304) 342-3174
                                                    Fax: (304) 342-0448
                                                    Counsel for Donald L. Blankenship



                                            Page -2-
